
	
		II
		110th CONGRESS
		1st Session
		S. 1116
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2007
			Mr. Salazar (for
			 himself, Mr. Bingaman,
			 Mr. Domenici, and
			 Mr. Thomas) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To facilitate the use for irrigation and other purposes
		  of water produced in connection with development of energy
		  resources.
	
	
		1.Short title, findings, and
			 purpose
			(a)Short
			 TitleThis Act may be cited as the More Water, More Energy, and Less Waste Act of
			 2007.
			(b)FindingsThe
			 Congress finds that—
				(1)development of
			 energy resources, including oil, natural gas, coalbed methane, and geothermal
			 resources, frequently results in bringing to the surface water extracted from
			 underground sources;
				(2)some of that
			 produced water is used for irrigation or other purposes, but most of the water
			 is returned to the subsurface or otherwise disposed of as waste;
				(3)reducing the
			 quantity of produced water returned to the subsurface and increasing the
			 quantity of produced water that is made available for irrigation and other
			 uses—
					(A)would augment
			 water supplies;
					(B)could reduce the
			 costs to energy developers for disposing of the water; and
					(C)in some cases,
			 could increase the efficiency of energy development activities; and
					(4)it is in the national interest—
					(A)to limit the quantity of produced water
			 disposed of as waste;
					(B)to optimize the production of energy
			 resources; and
					(C)to remove or reduce obstacles to use of
			 produced water for irrigation or other purposes in ways that will not adversely
			 affect water quality or the environment.
					(c)PurposesThe
			 purposes of this Act are—
				(1)to optimize the
			 production of energy resources—
					(A)by minimizing the
			 quantity of produced water; and
					(B)by facilitating
			 the use of produced water for irrigation and other purposes without adversely
			 affecting water quality or the environment; and
					(2)to demonstrate
			 means of accomplishing those results.
				2.DefinitionsIn this Act:
			(1)Lower Basin
			 StateThe term Lower Basin State means any of the
			 States of—
				(A)Arizona;
				(B)California;
			 and
				(C)Nevada.
				(2)Produced
			 waterThe term produced water means water from an
			 underground source that is brought to the surface as part of the process of
			 exploration for, or development of—
				(A)oil;
				(B)natural
			 gas;
				(C)coalbed methane;
			 or
				(D)any other
			 substance to be used as an energy source.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)Upper Basin
			 StateThe term Upper Basin State means any of the
			 States of—
				(A)Colorado;
				(B)New
			 Mexico;
				(C)Utah; and
				(D)Wyoming.
				3.Identification of
			 problems and solutions
			(a)StudyThe
			 Secretary, acting through the Commissioner of Reclamation, the Director of the
			 United States Geological Survey, and the Director of the Bureau of Land
			 Management shall conduct a study to identify—
				(1)the technical,
			 economic, environmental, and other obstacles to reducing the quantity of
			 produced water;
				(2)the technical, economic, environmental,
			 legal, and other obstacles to increasing the extent to which produced water can
			 be used for irrigation and other purposes without adversely affecting water
			 quality or the environment;
				(3)the legislative,
			 administrative, and other actions that could reduce or eliminate the obstacles
			 identified in paragraphs (1) and (2); and
				(4)the costs and
			 benefits associated with reducing or eliminating the obstacles identified in
			 paragraphs (1) and (2).
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 describing the results of the study under subsection (a).
			4.Implementation
			(a)GrantsSubject to the availability of
			 appropriations, the Secretary shall provide financial assistance for the
			 development of facilities, technologies, and processes to demonstrate the
			 feasibility, effectiveness, and safety of—
				(1)optimizing energy
			 resource production by reducing the quantity of produced water generated;
			 or
				(2)increasing the extent to which produced
			 water may be recovered and made suitable for use for irrigation, municipal, or
			 industrial uses, or other purposes without adversely affecting water quality or
			 the environment.
				(b)LimitationsAssistance
			 under this section—
				(1)shall be provided
			 for—
					(A)at least 1 project
			 in each of the Upper Basin States; and
					(B)at least 1 project
			 in at least 1 of the Lower Basin States;
					(2)shall not exceed
			 $1,000,000 for any project;
				(3)shall be used to
			 pay not more than 50 percent of the total cost of a project;
				(4)shall not be used
			 for the operation or maintenance of any facility; and
				(5)may be in addition
			 to assistance provided by the Federal Government pursuant to other provisions
			 of law.
				5.Consultation,
			 advice, and commentsIn
			 carrying out this Act, including in preparing the report under section 3(b) and
			 establishing criteria to be used in connection with an award of financial
			 assistance under section 4, the Secretary shall—
			(1)consult with the
			 Secretary of Energy, the Administrator of the Environmental Protection Agency,
			 and appropriate Governors and local officials;
			(2)(A)review any relevant
			 information developed in connection with research carried out by others,
			 including research carried out pursuant to subtitle J of title IX of the Energy
			 Policy Act of 2005 (42 U.S.C. 16371 et seq.); and
				(B)to the extent the Secretary determines
			 to be advisable, include that information in the report under section
			 3(b);
				(3)seek the advice
			 of—
				(A)individuals with
			 relevant professional or academic expertise; and
				(B)individuals or
			 representatives of entities with industrial experience, particularly experience
			 relating to production of oil, natural gas, coalbed methane, or other energy
			 resources (including geothermal resources); and
				(4)solicit comments
			 and suggestions from the public.
			6.Relation to other
			 lawsNothing in this Act
			 supersedes, modifies, abrogates, or limits—
			(1)the effect of any
			 State law or any interstate authority or compact relating to—
				(A)any use of water;
			 or
				(B)the regulation of
			 water quantity or quality; or
				(2)the applicability
			 or effect of any Federal law (including regulations).
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
			(1)$1,000,000 to carry out section 3;
			 and
			(2)$7,500,000 to
			 carry out section 4.
			
